Citation Nr: 0307306	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  96-43 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether a 100 percent evaluation should be assigned, for 
any period since June 27, 1995, for posttraumatic stress 
disorder (PTSD)?

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci




INTRODUCTION

The veteran had active service from July 1967 to September 
1970, and from December 1970 to May 1971.

This case came to the Board of Veterans' Appeals (Board), 
initially, from March and April 1996 decisions by the 
Lincoln, Nebraska, Regional Office (RO).  In a March 1997 
decision, the Board adjudicated several other claims and 
remanded, for a procedural matter and for further development 
of the evidence, the two claims addressed here.

During the course of this appeal, the veteran moved to 
Colorado and his file was transferred to the Denver RO.


FINDINGS OF FACT

1.  Since June 27, 1995, symptoms of the veteran's PTSD have 
not bordered on a gross repudiation of reality with thought 
and behavior associated with almost all daily activities so 
disturbed as to amount to a profound retreat from mature 
behavior.  Further, PTSD does not cause the attitudes of all 
contacts except the most intimate to be so adversely affected 
as to result in virtual isolation in the community.  PTSD 
does not prevent the appellant from obtaining and retaining 
employment.

2.  Since November 7, 1996, the veteran's PTSD has not caused 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
including maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

3.  The veteran's service-connected disabilities are PTSD, 
evaluated at 70 percent; and tinnitus evaluated at 10 
percent.

4.  The preponderance of the evidence is against finding that 
the veteran's service-connected disabilities alone preclude 
all substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 70 
percent for PTSD have not been met for any period since June 
27, 1995.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2002); 38 C.F.R. §§ 4.129, 
4.130, 4.132, DC 9411 (1996).

2.  The criteria for a total disability rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Prior to service the veteran underwent fusion at C6-7 after a 
1965 motor vehicle accident.  After service, in spite of a 
1983 work-related back injury and 1985 L3-S1 fusion surgery, 
he maintained a good work record as a truck driver and in 
other manual labor fields.  In 1992, the veteran sustained 
another work-related back injury.  In March 1993, he 
underwent an L2-3 fusion and redo of the decompression at L3-
4.  Back pain persisted during 1993, and he had surgery in 
January 1994 to remove hardware previously installed.

In October 1994, the veteran applied for disability benefits 
from the Social Security Administration (SSA).  He said he 
had not worked since the 1992 back injury, and that he 
suffered anoxia in connection with anesthesia administered 
during the 1993 surgery.

At an August 1995 psychological evaluation, the veteran, 
accompanied by his wife, reported a childhood marked by 
parental abuse that resulted in his living with various 
relatives.  He quit school in eighth grade and joined the 
service at age 17.  He and his wife reported that his 
intellect had deteriorated and his personality had changed 
since the early 1990's.  They said his memory had begun to 
fail, concentration and judgment were impaired, he was often 
anxious and restless, he had lost interest in activities he 
previously enjoyed, he tended to ruminate about his condition 
and become depressed, and he was irritable with, and isolated 
himself from, other persons with whom he had previously been 
comfortable.  In addition, the examiner noted expressive 
aphasia.  The veteran spoke of his service in Vietnam, 
reported related nightmares and distressing recollections, 
said he tried to avoid related stimuli and, if he could not, 
his anxiety increased.  Currently, he was not being treated 
for a mental disorder.

In October 1995, a VA audiologist noted a history of 
bilateral high pitched tinnitus since 1968.  The veteran 
described the disorder as bothersome.

At November 1995 psychological testing, the veteran claimed 
he was unable to interact normally with others including co-
workers and supervisors.  However, the examiner noted that he 
was cooperative and interacted appropriately during the 
interview.  He also claimed to have problems with memory, 
concentration, and attention, but testing showed that his 
concentration and attention were average.  He also 
demonstrated an ability to adapt to environmental changes as 
he reacted with calm and thoughtful responses to changes in 
test tasks.  Diagnoses included PTSD, but the examiner said 
the primary diagnosis was major depression.

Just days after the November 1995 psychological evaluation, 
the veteran sustained additional neck and back injuries-
compression fractures at T4 and T5-in a motor vehicle 
accident.

The veteran's claim of entitlement to service connection for 
PTSD was received in June 1995 and, at a February 1996 VA 
psychiatric examination, he reported nightmares, marked 
anxiety, flashbacks, irritability, exaggerated startle 
response, hypervigilance, difficulty concentrating, anxiety, 
and avoidance of memories of combat or activities-such as 
movies-that would trigger them.  He said his range of affect 
was restricted, he had a sense of a "foreshortened" future, 
and he had feelings of detachment and a desire for isolation.  
The veteran said his employment history consisted of several 
jobs, and the examiner suggested that the appellant's 
psychiatric symptomatology interfered with employment and 
interpersonal relations.  

On examination, the veteran was oriented, friendly, and 
cooperative, there was no evidence of impairment of thought 
or communication, no evidence of delusions or hallucinations, 
and memory was intact in spite of the veteran's complaint of 
memory impairment resulting from surgery.  Moderate anxiety 
and irritability were noted.  Affect was fairly stable and 
judgment and insight were intact.  The diagnosis was moderate 
to severe PTSD.

In a June 1996 letter, the state Division of Vocational 
Rehabilitation reported that the veteran had been tried in 
several sedentary jobs, but back pain, headaches, and 
cognitive deficits interfered.  The Division was "slowly 
coming to the conclusion that he may not be employable any 
longer."  A Division report later that month noted that his 
disabilities consisted of back disorders aggravated by a 1995 
motor vehicle accident, probable brain injury related to 
anesthesia, and PTSD.  These disabilities were manifested by 
limitations in prolonged driving, walking, sitting, and 
standing, by deficits in concentration and memory, by 
depression, and by changes in temperament.

At a July 1996 VA psychiatric examination, the veteran gave a 
history similar to that given at the February 1996 
examination.  At this examination, however, he again 
complained of flashbacks, and reported that his mental 
disorder interfered with interpersonal relations.  He said he 
was unable to work due to headaches and pain in the neck and 
back.  On examination, the veteran showed mild to moderate 
anxiety and moderate depression.  His mood was somewhat 
unstable, and the examiner noted a dysthymia which he 
associated with PTSD, back injuries and disability, and 
unemployment.  The examiner opined that PTSD and dysthymia 
played some role in the veteran's unemployment.  The 
diagnoses were moderate to severe PTSD, and moderate 
dysthymia.

An August 1996 SSA decision determined that the veteran was 
totally disabled due to a severe back disability, major 
depression, and PTSD.  The appellant was noted to have 
undergone two spinal fusions.

An August 1998 VA social work survey, conducted at the 
veteran's home, noted that he was clean and well groomed, but 
his home and yard were cluttered.  He described his health as 
poor, cited back injuries, surgeries, and degenerative 
disease of the spine, and said that back pain and an 
inability to concentrate combined to preclude employment.  He 
also complained of headaches, anxiety, depression, tinnitus, 
nightmares, distressing thoughts, a skin disorder, and 
occasional chest pain.  He had been married since 1978, and 
he and his wife, who was present during the interview, had 
had three daughters.  Two family friends and the two youngest 
daughters, ages 18 and 14, were also present during the 
interview.  The family income of $25,000 per year came from 
SSA and VA.  The veteran expressed shame that he had not 
provided more for his family over the years, and his family 
agreed that they never had a decent home.  The veteran said 
he had no meaningful relationships outside his family, and 
his family agreed with that as well.  The veteran and his 
family reported that he was frequently irritable and yelled 
and, when he became angry, went to the garage where he 
sometimes spent hours.  The social worker opined that the 
veteran was not employable.

VA outpatient clinic records from 1996 and 1997 record 
treatment for a mixed bipolar disorder, dysthymia, and PTSD.
 
The veteran moved from Nebraska to Colorado in 1998.  At a 
January 1999 intake interview at a Colorado VA outpatient 
clinic he reported having terrorizing nightmares, intrusive 
thoughts, startle responses, flashbacks, emotional numbing, 
depressive symptoms, and social isolation.  He reportedly 
"avoid[ed] crowds at all costs."  He said he began drinking 
at age 7, had used hallucinogens, cocaine, and amphetamines, 
but not during the preceding 10 years, and had used marijuana 
but not during the preceding 2 months.  He reported last 
working in 1992 as a truck driver.  He had three daughters 
from the current marriage and a son from a prior 
relationship.  He was dressed in clean work clothes, 
oriented, cooperative, thoughts were logical and were 
communicated by speech that was coherent and without pressure 
or gaps in responses.  Affect was a bit irritable, but 
variable, and mood was depressed much of the time.  He denied 
suicidal and homicidal ideation, but admitted that drivers 
who cut him off made him angry, and his wife, who was present 
during the interview, agreed.  The diagnosis was PTSD and the 
GAF score was 45.

At March 1999 VA psychological testing, the veteran's 
Minnesota Multiphasic Personality Inventory was 
"uninterpretable due to excessive elevation."

At a June 1999 VA psychiatric examination, the veteran 
reported survivor guilt, anger and irritability, intrusive 
thoughts, avoidance of reminders of Vietnam, suicidal and 
homicidal ideation, depression, sleep disturbed by nightmares 
about twice a month, poor memory and concentration since 1993 
surgery, flashbacks triggered by backfiring automobiles, the 
smell of gunpowder, or war movies, and that he smoked three 
or four pipe bowls of marijuana per day.  When asked what 
prevented him from working he "repeatedly referred to his 
back pain" which he said limited his physical activity.  He 
said he did nothing all day except sit in his recliner 
because back pain precluded activities he previously enjoyed.  
The examiner found the veteran lying on an examination table 
in the examining room due to severe back pain that developed 
while he sat in the waiting room.  He was dressed in jeans 
and a T-shirt and had not shaved for four or five days.  

On mental status examination, he was oriented and 
cooperative, his speech was somewhat circumstantial but not 
indicative of a thought disorder, affect was constricted but 
he was dramatic in his recitation of his many physical 
problems, and mood was depressed.  The examiner tested for 
cognitive deficit, and found no evidence of one, though the 
veteran claimed an inability to work due to a cognitive 
deficit and back pain; the veteran did not claim, and the 
examiner did not find, an inability to work due to PTSD.  The 
Global Assessment of Functioning (GAF) score was 55, which 
the examiner said represented moderate disability.  The 
examiner also said the veteran could work in a loosely 
supervised setting with minimal social contact.

At a September 2001 VA psychiatric examination, the veteran 
complained of neck pain, back pain and tinnitus; and reported 
irritability, anxiety, depression, sleep disturbance, 
inability to concentrate, memory lapses, lack of energy, and 
suicidal and homicidal ideation without plans.  He was 
involved in outpatient, but had not had inpatient, 
psychiatric treatment.  He said that he managed his own self-
care, that he sat in a recliner and watched television all 
day, that he retired at 2 or 3 AM and arose at 2 or 3 PM, and 
that he binged on alcohol and marijuana.  He said he went to 
a bar with in-laws every two weeks or so, but had little 
other social interaction, and went for a drive if he became 
depressed.  He appeared "slightly scruffy" in dress and 
demeanor, but he was articulate and thought was goal-
directed.  The diagnoses were moderate PTSD, a mood disorder 
due to a medical condition, major depression due to back 
pain, a cognitive disorder not otherwise specified, and 
substance abuse.  The examiner noted that psychological 
testing could evaluate the cause and extent of cognitive 
deficits.  The examiner did not have access to the claims 
file, but opined that the veteran was unlikely to be able to 
sustain work due to chronic pain and depression.

In August 2002, the veteran and his wife moved back to 
Nebraska.

In November 2002, pursuant to Board evidentiary development, 
the veteran underwent VA psychological testing and 
evaluation.  He gave a history of back injuries and 
surgeries, reported cognitive deficits as a result of 
complications that arose during one of the surgeries, and 
complained of back pain.  He also gave a history of PTSD and 
depression.  He said that cognitive deficits, which seemed to 
be worsening of late, increased when back pain, anxiety, and 
depression increased.  A primary stressor currently was the 
many problems with his three adult daughters; in fact, he and 
his wife had recently moved to Nebraska to reduce those 
problems, leaving the daughters in Colorado, but two of the 
three daughters had followed them there.  Otherwise, social 
history was similar to that reported above.

During the entire two hours of testing, the veteran was 
alert, oriented, cooperative, friendly, easily engaged in 
conversation, and progressed quickly through the tests.  He 
denied symptoms of psychoses, thought was rational and goal-
directed, and speech was entirely normal.  Affect was full 
range, generally euthymic, and mood was congruent.  Testing 
showed mild impairment in immediate memory and delayed short-
term memory.  The examiner said it was probable that the 
memory deficit increased with increased back pain, or with 
increased symptoms of PTSD or depression, but it was unlikely 
that those other disorders could adversely affect memory to 
the extent demonstrated.  Thus, testing suggested an organic 
etiology (e.g., hypoxia) for the memory deficit.  All other 
areas of neuropsychological functioning assessed by the tests 
were intact.  Intellectually, the veteran performed in the 
average range, though the capacity for attention was above 
average.  The veteran complained of depression, and the 
examiner recommended psychiatric follow-up.

At a November 2002 VA psychiatric examination, the examiner 
reviewed the medical evidence with the veteran.  The veteran 
reported persistent PTSD symptoms of intrusive recollections, 
arousal, and avoidance, and said those symptoms had been 
relatively stable during the preceding two years.  His anger, 
and difficulty controlling it, had increased.  He reported 
that when he became angry, he relieved it by going to his 
garage, listening to a radio, and smoking marijuana.  He said 
his three daughters, the youngest age 18, were living 
independently, and he thought his anger was one of the 
reasons they moved out.  He said his most recent assault was 
two years earlier when he struck a man and sent him to the 
hospital.  (The report coincides with a November 2000 report 
the veteran made to a VA therapist that, at his daughter's 
wedding, he fought with a drunken wedding guest and broke his 
hand.)  He said his childhood was normal, but he became more 
aggressive, and began using drugs in service.  He continued 
to use drugs after service, including intravenously, but 
discontinued drug use, except for daily use of marijuana, in 
1989.  He had been married for 26 years and said that 
relationship was stable.  He said he had had PTSD symptoms 
since Vietnam, but he had been able to work until an accident 
in 1992.

On examination, the veteran was appropriately groomed, 
oriented, friendly, cooperative, spontaneous, calm throughout 
the interview, and he related effectively.  Speech was 
normal, without pressure, and not indicative of a thought 
disorder.  His thought was goal-oriented.  There was no 
evidence of delusions, hallucinations, paranoia, or 
grandiosity.  Memory was grossly intact, and the examiner 
noted that the veteran was later able to remember earlier 
parts of the interview.  The diagnoses included PTSD, mood 
disorder (depressed) due to a medical condition, cognitive 
disorder not otherwise specified, and personality disorder, 
not otherwise specified, with antisocial, narcissistic, and 
borderline traits.  The GAF score was 50 for PTSD.  The 
examiner reported that it was not possible to accurately 
assign a GAF score for one part of a psychiatric condition to 
the exclusion of the other parts.  He said the PTSD symptoms 
had been relatively stable, and noted that the veteran had 
been able to maintain employment in spite of them.  He said 
that dysphoric mood is commonly associated with PTSD, but 
depressed mood secondary to a medical condition is a separate 
diagnosis and not part of the PTSD syndrome.  He said that 
depressed mood was the most significant aspect of the 
veteran's mental disorder, that it was due to his back 
injuries, surgeries, and pain, and that it was unrelated to 
his PTSD.  The examiner opined that PTSD alone did not render 
the veteran unemployable.

In January 2003, the Board sent the veteran the evidence it 
had received in response to development conducted pursuant to 
38 C.F.R. § 19.9 (2002).  In a February 2003 letter, the 
veteran's wife disagreed with the VA psychiatrist's 
assessment that her husband's psychiatric condition had been 
stable.  She contended that VA examiners have not accurately 
described her husband, that his memory is worse than 
depicted, and that his mood swings, manifested by emotional 
outbursts, were more frequent and significant than they were 
in 1995.  She said his memory problems and mood swings 
precluded employment, that he had a "real problem with 
authority figures," and that he had sought jobs that would 
allow him to isolate himself.

Analysis

The March 1996 RO decision granted service connection for 
PTSD and assigned a 30 percent evaluation effective June 27, 
1995, the date the veteran's claim was received.  An April 
1996 RO decision denied TDIU.  A March 1997 Board decision 
noted a recent change in the rating criteria for psychiatric 
disorders, and remanded these two claims for further 
development of the evidence and for adjudication by the RO 
under the new rating criteria.  

An April 2000 RO decision increased to 50 percent the 
evaluation for PTSD, effective June 27, 1995, and again 
denied TDIU.  A December 2001 RO decision increased to 70 
percent the evaluation for PTSD, effective September 20, 
2001, and again denied TDIU.  Finally, an April 2002 RO 
decision granted an effective date of June 27, 1995, for the 
70 percent evaluation for PTSD.  In essence, then, with 
regard to PTSD, the issue is whether a 100 percent evaluation 
should be assigned, for any period since June 27, 1995, for 
PTSD.

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  VCAA 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In this case, the rating decisions listed above explained the 
evaluations assigned, and the rationale for denying greater 
evaluations, and a September 1996 Statement of the Case 
explained the applicable law.  June and September 2001 
letters explained the VCAA, and solicited from the veteran, 
and offered VA help in obtaining, additional evidence in 
support of his claims.  The evidence of record includes the 
veteran's service personnel and medical records, VA treatment 
records and examination reports, SSA records, treatment 
records from health care providers the veteran identified, 
and a letter from his wife.  In a January 2002 statement, the 
veteran said there was no additional evidence he wished to 
have considered.  A May 2002 letter advised him that his case 
was being transferred to the Board, and invited him to send 
any evidence he had directly to the Board, but he did not 
respond to that letter.

In July 2002, the Board undertook further evidentiary 
development.  VA counseling records were obtained, and the 
veteran was afforded VA psychological testing and evaluation 
and a VA psychiatric examination.  The veteran was sent 
copies of the evidence received and advised of his right to 
respond thereto.  He did not respond to the additional 
evidence, but a letter was received from his wife in March 
2003.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the veteran of 
additional evidence he should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of the VCAA.  The Board now turns 
to an analysis of the merits of the claims.

The Board first turns to the PTSD-evaluation issue because, 
if a 100 percent evaluation is warranted for PTSD for the 
period since March 10, 1996, then the appeal of the denial of 
TDIU will be moot.

With regard to the evaluation for PTSD, the rating criteria 
for psychiatric disorders changed November 7, 1996.  When 
regulations regarding entitlement to a higher evaluation are 
changed during the course of an appeal, the veteran is 
entitled to a decision on the claim, for any period after the 
effective date of the amendment, under the rating criteria 
most favorable thereto.  Baker v. West, 11 Vet. App. 163, 168 
(1998).  However, amended regulations and rating criteria may 
not be applied to any period that precedes their effective 
date.  38 U.S.C.A. § 5110(g).  Thus, in this case, only the 
old regulations and rating criteria may be applied prior to 
November 7, 1996, but the most favorable regulations and 
rating criteria, old or new, may be applied to any period 
thereafter.

With regard to psychiatric disorders, pre-November 1996 
regulations provided that social and industrial 
inadaptability were the basic criteria for rating psychiatric 
disorders.  38 C.F.R. §§ 4.129, 4.130 (1996).  Social 
integration was considered one of the best determinants of 
mental health and reflected the ability and desire to 
establish healthy and effective interpersonal relationships.  
However, in evaluating a disability, social inadaptability 
was to be evaluated only as it affected industrial 
adaptability.  The severity of disability and, thus, the 
rating was to be based on actual symptomatology as it 
affected social and industrial adaptability.  Two important 
determinants of disability were time lost from gainful work 
and a decrease in work efficiency.  However, an emotionally 
sick veteran with a good work record was not to be 
underevaluated nor was a veteran's condition to be 
overevaluated on the basis of a poor work record not 
supported by the psychiatric picture.  Id.

Current regulations provide that the diagnosis of a mental 
disorder must conform to the diagnostic criteria of the 
fourth edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), that 
findings on the examination report must support the 
diagnosis, and that, if these requirements are not met, the 
rating agency must return the report to the examiner.  
38 C.F.R. § 4.125(a) (2002).  The frequency, severity, and 
duration of psychiatric symptoms must be considered as well 
as the length of, and the veteran's ability to adjust during, 
periods of remission.  The evaluation assigned must be based 
on all the evidence of record that bears on occupational and 
social impairment and not merely on the examiner's assessment 
of the level of disability at the moment of the examination.  
Finally, the extent of social impairment must be considered 
but the evaluation may not be based solely on social 
impairment.  38 C.F.R. § 4.126 (2002).

There are some similarities between the old and new 
regulatory schemes.  First, social adaptability is an 
important consideration, but it is only one consideration, 
and an evaluation cannot be based on that alone.  Second, a 
work record, or lack thereof, is also an important 
consideration to the extent that it reflects the effects of 
psychiatric symptomatology.  That is, a poor work record may 
be evidence of either inability to work or unwillingness to 
work, so a poor work record, in and of itself, does not 
constitute evidence of the level of disability.  The most 
significant factor under either the old or new regulatory 
scheme is evidence of the effects of psychiatric 
symptomatology.

Under the provisions of DC 9411 (PTSD), the rating criteria 
in effect prior to the November 1996 regulatory amendment 
provided that a 100 percent evaluation was warranted when the 
symptomatology was totally incapacitating, when it bordered 
on gross repudiation of reality, when thought and behavior 
associated with almost all daily activities was so disturbed 
as to amount to a profound retreat from mature behavior, and 
when attitudes of all contacts except the most intimate were 
so adversely affected by the psychiatric symptomatology as to 
result in virtual isolation in the community.  A 70 percent 
evaluation was warranted when the ability to establish and 
maintain effective relationships with people was severely 
impaired and psychoneurotic symptoms caused severe impairment 
in the ability to obtain or retain employment.

The post-November 1996 rating criteria for DC 9411 provide 
that a 100 percent evaluation is warranted when occupational 
and social impairment is total and due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
including maintenance of minimal personal hygiene; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals that 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances including 
work or a similar setting; and inability to establish and 
maintain effective relationships.

With regard to the pre-November 1996 rating criteria, which 
are applicable since June 27, 1995, to the present, none of 
the medical evidence of record shows total incapacity due to 
a psychiatric disorder.  That is, there is no evidence that 
the veteran lost touch with reality to any extent, that he 
suffered from disturbance of thought, or that the attitudes 
of all contacts with whom he came in contact were adversely 
affected so as to produce virtual isolation.  There is some 
evidence of misbehavior on his part, in the form of 
irritability or expressions of anger, but examiners have not 
attributed that behavior to the veteran's PTSD.

With regard to the post-November 1996 rating criteria, and 
their application to the veteran's PTSD since November 7, 
1996, the Board recognizes that the symptoms listed therein 
are examples only.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  None of the medical evidence of record shows, 
however, total occupational and social impairment as that 
term is defined by the new rating criteria.  That is, there 
is no evidence of impairment in thought processes or 
communication, of delusions or hallucinations, of danger to 
self or others, of any inability to perform activities of 
daily living, of disorientation to time or place, or of 
memory loss for names of close relatives, own occupation, or 
own name.  Again, there is some minimal evidence of 
inappropriate behavior, as the veteran's irritability has 
persisted, but such misbehavior cannot be characterized as 
grossly inappropriate and, moreover, examiners have not 
attributed that behavior to PTSD.  In view of the foregoing, 
it is clear that a 100 percent evaluation is not warranted, 
for PTSD alone, under either the old or the new rating 
criteria.

Turning to the issue of entitlement to a total disability 
rating based on unemployability due to service-connected 
disabilities, that rating is assigned when service-connected 
disabilities result in such impairment of mind or body that 
the average person would be precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340.  If 
there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).  Finally, the service-
connected disabilities must be so severe as to produce 
unemployability, in and of themselves, without regard to the 
age of the veteran, or unemployability attributable to age, 
and without regard to other disabilities for which service 
connection has not been granted.  38 C.F.R. § 3.341.  That 
is, TDIU may not be assigned if unemployability is a product 
of other disabilities, or of advanced age, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

The record shows that the veteran is service connected for 
PTSD, evaluated as 70 percent disabling; and for tinnitus, 
evaluated as 10 percent disabling.  The above discussion 
details the nature and extent of his PTSD.  No treatment has 
been received for tinnitus since 1995.

The appellant has occupational experience as a punch press 
operator, truck driver, welder, and fork lift operator.  He 
has an eighth grade education. 

In this case, the record shows that the veteran maintained 
employment in spite of a 1965 spinal injury and corrective 
surgery, and in spite of a 1984 spinal injury and corrective 
surgery.  In 1992, however, he sustained a third spinal 
injury, underwent corrective surgery in 1993, and further 
surgery in 1994.  Thereafter, he and his wife noted some 
cognitive impairment which they attributed to hypoxia 
suffered during surgery.  The veteran was never able to 
return to work after the 1992 injury, or to the level of 
activity he previously enjoyed, and depression resulted.  
Neither that depression, which examiners have, since 1995, 
found to be his most significant psychiatric disorder, nor 
the cognitive impairment, is related to his military service 
or to his PTSD.  The veteran has repeatedly said that it was 
back pain and spinal disabilities that kept him from working.  
In a June 1996 letter, the state Division of Vocational 
Rehabilitation said the veteran had been tried in several 
sedentary jobs, but back pain, cognitive deficits, and 
headaches interfered, and the Division was "slowly coming to 
the conclusion" that the veteran may not be employable.  
Finally, at the November 2002 VA examination, the examiner 
carefully distinguished his PTSD from his depression due to a 
medical condition, said the two were unrelated, and said 
that, since the veteran had been able to maintain employment 
in spite of his PTSD, current unemployability was not due 
solely to PTSD.  Hence, a rating for TDIU is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a 100 percent evaluation for PTSD, for any 
period since June 27, 1995, is denied.

Entitlement to a total disability rating, based upon 
unemployability due to service-connected disabilities, is 
denied.


_______________________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

